Citation Nr: 0006108
Decision Date: 03/07/00	Archive Date: 09/08/00

DOCKET NO. 95-07 569               DATE MAR 07, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for disabilities involving the
right shoulder and neck, claimed to be secondary to the service-
connected bilateral knee disability.

2. Entitlement to service connection for residuals of fractures of
the pelvis and hips.

3. Entitlement to an effective date earlier than April 6, 1993 for
an award of service connection and a 10 percent evaluation for
instability of the left knee.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating decisions dated in 1993 and 1994. Originally,
the appeal included the issues of entitlement to an increased
rating for left and right knee disabilities evaluated as 10 percent
disabling. These claims were denied in an October 1997 Board
decision. However, the Board granted entitlement to a separate 10
percent rating for instability under the provisions of 38 C.F.R.
4.14, 4.71a, Code 5257. See Esteban v. Brown, 6 Vet. App. 259, 261
(1994). In response to the December 1997 rating decision that
reflects the Board's grant of an separate 10 percent rating for
instability in the left knee, the veteran expressed his
disagreement with the effective date of April 6, 1993 by filing a
notice of disagreement in January 1998. The statement of the case
was issued in August 1998. The veteran perfected his appeal by the
submission of a VA Form 9 in November 1998.

In its current status, the case returns to the Board following
completion of development made pursuant to its October 1997 remand.

- 2 -

FINDINGS OF FACT

1. Service connection was denied for right shoulder and neck
disabilities in a September 1994 rating decision.

2. A notice of disagreement was received in November 1994.

3. The RO issued a statement of the case pertaining to entitlement
to service connection for right shoulder and neck disabilities in
May 1995.

4. The veteran made no further reference to these claims.

5. The October 1997 Board decision made reference to the veteran's
failure to perfect those claims.

6. In December 1999, the Board raised the issue of the timeliness
of the veteran's substantive appeal, notifying him of this matter
in a letter dated in that month.

7. The veteran does not currently have a disability due to fracture
of a hip.

8. The veteran does not currently have disability due to a fracture
of the pelvis.

9. By an October 1997 Board decision, entitlement to a separate 10
percent rating for instability in the left knee was granted.

10. The veteran filed a claim for an increased rating for his
service-connected knee disabilities on October 20, 1992 when he
submitted a statement in support of claim that reflects that he
fell from a roof on August 31, 1992 as a result of his knees giving
way.

11. The RO denied the veteran's October 1992 claim for an increased
rating in March 1993, and the veteran was so informed by a letter
in that same month.

- 3 -

12. The veteran did not appeal the March 1993 denial of increased
ratings for his service-connected knee disabilities.

13. The RO denied increased ratings for the service-connected knee
disabilities in December 1993, the appeal from which led to the
October 1997 Board decision.

14. There is no date of claim for an increased rating for the
service-connected knee disabilities earlier than April 6, 1993,
that was not previously denied by the RO..

15. The earliest date that the increased left knee disablement was
ascertainable was not before April 6, 1993.

CONCLUSIONS OF LAW

1. The veteran did not perfect a timely appeal with respect to
entitlement to service- connection for disabilities involving the
neck and right shoulder. 38 U.S.C.A. 7105 (West 1991 & Supp. 1999);
38 C.F.R. 20.200, 20.201, 20.302 (1999).

2. The veteran does not meet the requirements for service
connection for a fracture of the hip, claimed to be secondary to
the bilateral knee disability. 38 U.S.C.A. 1110, 1131 (West 1991 &
Supp. 1999); 38 C.F.R. 3.303, 3.310(a) (1999).

3. The veteran does not meet the requirements for service
connection for a fracture of the pelvis, claimed to be secondary to
his bilateral knee disability. 38 U.S.C.A. 1110, 1131, (West 1991
& Supp. 1999); 38 C.F.R. 3.303, 3.310(a) (1999).

4. An effective date earlier than April 6, 1993 for the award of a
separate 10 percent rating of instability in the left knee is not
warranted. 38 U.S.C.A. 1155, 5107, 5110, 7104 (West 1991 & Supp.
1999); 38 C.F.R. 3.151, 3.155, 3.157, 3.400, 4.71a, Code 5257
(1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Timeliness of Appeal.

An appeal consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 U.S.C.A. 7105; 38 C.F.R.
20.200.

A substantive appeal must be filed within 60 days from the date
that the agency of original jurisdiction mails the statement of the
case to the appellant, or within the remainder of the 1 -year
period from the date of the mailing of the notification of the
determination being appealed, whichever period ends later. 38
C.F.R. 20.302(b).

Service connection was denied for right shoulder and neck
disabilities in a September 1994 rating decision. The veteran's
notice of disagreement was received in November 1994. The RO issued
a statement of the case pertaining to entitlement to service
connection for right shoulder and neck disabilities in May 1995.
The veteran made no further reference to these claims. The October
1997 Board decision made reference to the veteran's failure to
perfect those claims.

In December 1999, the Board raised the issue of the timeliness or
the veteran's substantive appeal. The veteran was informed of that
matter by correspondence dated that month. He was afforded 60 days
to respond to that notice. He responded that he had no additional
arguments concerning this matter. In view of the foregoing, I
conclude that a substantive appeal pertaining to the issues of
entitlement to service connection for right shoulder and neck
disabilities was not filed in a timely manner.

2. Service Connection

The law requires that a claimant shall have the burden of
submitting a claim that is well grounded. 38 U.S.C.A. 5107(a) (West
1991). The VA benefits system requires more than just an allegation
of entitlement. A claimant must submit

- 5 -

supporting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is plausible. Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). Although the claim need not
be conclusive, the statute requires the claim to be accompanied by
some evidence. Id.

The three elements of a "well grounded" claim for service
connection are: (1) evidence of a current disability as provided by
a medical diagnosis; (2) evidence of incurrence or aggravation of
a disease or injury in service as provided by either lay or medical
evidence, as the situation dictates; and, (3) a nexus, or link,
between the in-service disease or injury and the current disability
as provided by competent medical evidence. See Caluza v. Brown, 7
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). Without
evidence showing that a disease or disability is present, no
plausible claim for service connection can be presented, and the
claim is not well grounded. See Brammer v. Derwinski, 3 Vet. App.
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144
(1992).

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When
service connection is thus established for a secondary condition,
the secondary condition shall be considered a part of the original
condition. 38 C.F.R. 3.310(a) (1999).

The veteran contends that he has residuals of fractures of the hips
and pelvis that are secondary to his service-connected bilateral
knee disability. His January 1993 report of accidental injury
reflects that on August 31, 1992 his knees gave way while he was
working on a roof, and that this caused him to fall approximately
12 feet to the ground, fracturing his hips and pelvis.

The veteran is advised that where the determinative issues involve
questions of medical causation or medical diagnosis, competent
medical evidence to the effect that the claim is plausible or
possible is required. See Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). Laypersons are not competent to offer medical opinions.
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Consequently,
lay assertions of

- 6 -

medical causation or medical diagnosis cannot constitute evidence
to render a claim well grounded under 38 U.S.C.A. 5107(a). Lathan
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.
App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992). Hence, I find that the veteran's unsubstantiated
allegations alone are an insufficient basis on which to establish
a well-grounded claim for service connection.

The claims for service connection for fractures of the hips and
pelvis are well grounded. Current disability is shown by a CT scan
in September 1993 which was interpreted as showing multiple small
minimally displaced fractures involving the right acetabular rim,
the right pubic bone, and the left periacetabular region. The
service-connected knee disability serves as the second element of
a well-grounded claim. As to evidence of a nexus between the
service-connected disability and the current disabilities of hip
and pelvic fractures, the veteran is competent to say that his
knees buckled and caused him to fall. Moreover, the contemporaneous
medical evidence attributes the hip and pelvis fractures to this
fall.

For the purposes of establishing a well-grounded claim, the
evidence is taken at face value. In evaluating the merits of the
claim, however, the evidence for and against the claim is weighed
and balanced. The is no question, based on the contemporaneous
medical records as well as the veteran's statements, that the
fractures of the hips and pelvis occurred in the fall on August 31,
1993.

Less certain, however, is the reason for the fall, which is claimed
to due to buckling of the knees due to the service-connected knee
disability.

The contemporaneous medical evidence -from both the hospitalization
from August 31 to September 3, 1993, at Baptist Memorial Hospital
Eastern Ozarks and from September 3 to September 10, 1993 at White
River Medical Center - does not give a reason for the fall,
although the records describe the fall and the injuries sustained
therein. Similarly, Dr. Allen's records do not indicate the reason
for the fall. Dr. Allen acknowledges, in an October 1994 statement,
that his notes do not document that one or both of the knees
buckled, and that all he could attest to was

- 7 -

that "a knee buckling while working on the roof could certainly
contribute to his history of a fall."

The evidence to support the assertion that a service-connected knee
disability caused the fall on August 31, 1992 and, hence, caused
the fractures of the hips and pelvis, consists of the veteran's
statements, as well as two identical notarized statements, dated
November 14, 1994 by John C. Homod and Jerry Boyer, which state in
their entirety:

On August 14, 1992 I, [name omitted] witnessed the accident which
[the veteran] was involved in at King Catfish #3. [The veteran] was
working on the roof when his knee gave way, causing him to fall to
the ground.

Although the record does not indicate who Mr. Homod is, the record
does show that Mr. Boyer is related to the veteran's sister's
husband, according to the June 1994 hearing transcript, and that
this matter had strained family relationships. In his January 1993
accident report, the veteran indicated that Mr. Boyer was an owner
of King Catfish #3. Moreover, the record contains a photocopy of a
November 2, 1992 letter from an attorney that indicates that "the
Boyers" did not have any insurance that would cover the veteran,
and that they denied any liability for workers' compensation
benefits. Thus, the record suggests some reasons for Mr. Boyer to
file a statement supporting the veteran's account of the accident -
both kinship and a desire to avoid liability. More importantly,
these identical statements do not provide any basis upon which to
weigh them, such as information about how either man knew that the
veteran's knee had buckled or that it had caused the fall, such as
where they were in relation to the veteran when this incident
occurred.

Even if the Board were to accept these statements, however, as
showing that the fall in question was as likely as not due to a
service-connected knee disability, the veteran's claim must fail as
the preponderance of the evidence is against a finding of current
disability due to residuals of the fractures of the hips and
pelvis.

8 -

Although CT scans close in time to the injury document the
fractures, both the July 1994 and December 1992 VA examination
reports, as well as Dr. Allen's statements and records, support the
conclusion that the veteran does not have disabling residuals as a
result of these fractures.

The report of the December 22, 1992 VA examination indicates that
examiner did not find any sequelae or residuals of fractures of the
hips, either by x-ray or clinical examination. Dr. Allen's
treatment notes in December 1992 and January 1993 indicate that the
veteran's fractures were healing well, although there was still
some concern about them. Dr. Allen also indicated in a January 1993
letter that it was anticipated that it would take the veteran
another 4 to 6 months "to recover completely" but that he might
have degenerative changes in his hips due to the acetabular
injuries. To date, however, x-rays have not revealed degenerative
changes of the hips. The report of the July 1994 VA examination
indicates that, although the veteran reported pain in both
trochanteric areas and in the left posterior superior iliac spine
area, there was no clinical evidence of disability. Without
evidence of current disability resulting from the hip or pelvic
fractures, service connection must be denied.

3. Effective Date.

The veteran filed a claim for an increased rating for his service-
connected knee disability in October 1992. In a rating decision,
dated in March 1993, that benefit was denied, and the veteran was
informed by a letter dated on March 30, 1993.

After the receipt of additional evidence, the RO, in a rating
decision of December 8, 1993, of which the veteran was informed by
a letter dated on December 14, 1993, again denied increased ratings
for the veteran's service-connected knee disabilities as well as
service connection for fractures of the hips and pelvis. On January
10, 1994, the RO received a notice of disagreement (NOD)
specifically identifying the December 8, 1993 rating decision as
the action appealed.

The NOD received by the RO on January 10, 1994, could be a timely
NOD as to either the March 1993 or the December 1993 rating
decision, each of which denied entitlement to an increased rating
for the service-connected bilateral. knee disabilities. However,
the veteran specifically filed his NOD from the latter
determination. Thus, the former rating decision was not appealed
and is final. See 38 C.F.R. 3.104 (1999).

By an October 1997 Board decision the veteran was afforded a
separate 10 percent rating for instability in the left knee under
38 C.F.R. 4.14, 4.71a, Code 5257. The RO's December 1993 rating
decision reflects that grant and assigned an effective date of
April 6, 1993.

Except as otherwise provided, the effective date of the award of an
evaluation based on an original claim, a claim reopened after a
final disallowance, or a claim for an increase will be the date of
receipt of the claim or the date entitlement arose whichever is
later. 38 U.S.C.A. 5110; 38 C.F.R. 3.400.

In this case, the RO identified a memorandum by the veteran's
representative, dated and received on April 6, 1993, as a claim for
increased ratings for the service- connected knee disabilities.
This was the effective date of the assignment of the separate 10
percent disability evaluation from which the veteran appealed. The
Board must also consider, however, whether an informal claim was
filed within one year of that formal claim. See 38 C.F.R. 3.155.

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. 38 U.S.C.A. 5101(a); 38 C.F.R. 3.151. Any
communication or action indicating an intent to apply for one or
more benefits under the laws administered by VA from a claimant may
be considered an informal claim. Such informal claim must identify
the benefit sought. Upon receipt of an informal claim, if the
formal claim has not been filed, an application form will be
forwarded to the claimant for execution. If received within one
year from the date it was sent to the claimant, it will be
considered filed as of the date of the receipt of the informal
claim.  When a claim

has been filed which meets the requirements of 3.151, an informal
request for increase or reopening will be accepted as a claim. 38
C.F.R. 3.155. A report of examination or hospitalization will be
accepted as an informal claim for benefits, if the report relates
to a disability which may establish entitlement. 38 C.F.R. 3.157.

A report of examination or hospitalization which meets the
requirements of 38 C.F.R. 3.157 will be accepted as an informal
claim for benefits, if the report relates to a disability which may
establish entitlement. Once a formal claim for compensation has
been allowed, receipt of one of the following will be accepted as
an informal claim for increased benefits: (1) Report of examination
or hospitalization by VA or uniformed services. The date of
outpatient or hospital examination or date of admission to a VA or
uniformed services hospital will be accepted as the date of receipt
of a claim, only when such reports relate to examination or
treatment of a disability for which service-connection has
previously been established or when a claim specifying the benefit
sought is received within one year from the date of such
examination, treatment or hospital admission. (2) Evidence from a
private physician or layman. The date of receipt of such evidence
will be accepted when the evidence furnished by or in behalf of the
claimant is within the competence of the physician or lay person
and shows the reasonable probability of entitlement to benefits.
(3) State and other institutions. When submitted by or on behalf of
the veteran and entitlement is shown, date of receipt by VA of
examination reports, clinical records, and transcripts of records
will be accepted as the date of receipt of a claim if received from
State, county, municipal, recognized private institutions, or other
Government hospitals (except those described in 38 C.F.R.
3.157(b)(1)). These records must be authenticated by an appropriate
official of the institution. Benefits will be granted if the
records are adequate for rating purposes; otherwise findings will
be verified by official examination. Reports received from private
institutions not listed by the American Hospital Association must
be certified by the Chief Medical Officer of the Department of
Veterans Affairs or physician designee. 38 C.F.R. 3.157.

No correspondence or evidence in the record qualifies as an
informal claim under the law set forth above. Consequently, the
date of the claim is clearly April 6. 1993.


However, the effective date of an increase in disability
compensation is the earliest date as of which it is factually
ascertainable that an increase in disability has occurred if a
claim is received within one year of such date. Otherwise, the
effective date is the date of receipt of the claim. 38 C.F.R.
3.400(o)(2). In the veteran's case, the date that the increased
disablement was ascertainable was not prior to the dated of the
claim. The veteran has made allegations that the August 31, 1993,
accident was caused due to knee instability. However, I note that
no clinical evidence of instability is demonstrated until some time
later. For example, the report of the December 1992 VA examination
notes that no ligamentous instability was demonstrated. Previously,
the veteran was noted to have no gross instability in the report of
the 1987 VA examination. On the other hand, slight give was noted
in the medial collateral ligament on the left side at the VA
examination conducted in July 1994. The examiner opined that the
veteran had a slightly unstable knee. This record is the first
objective evidence of instability in the left knee. Thus , an
earlier effective date may not be based on the date of entitlement
as the date of entitlement post-dated the dated of the claim.

In this case, the March 1993 rating decision is final. Moreover,
the record does not contain evidence of either an informal claim or
entitlement to a higher rating within one year before the April 6,
1993, claim. As a consequence, the veteran's claim for an earlier
effective date for the award of a separate 10 percent rating for
instability in the left knee has no legal merit or entitlement
under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal from the denial of service connection for disabilities
of the right shoulder and neck, claimed to be secondary to the
service-connected bilateral knee disability, is dismissed.

Service connection is denied for residuals of fractures of the
hips, claimed to be secondary to the service-connected bilateral
knee disability.

Service connection is denied for residuals of a fracture of the
pelvis, claimed to be secondary to the service-connected bilateral
knee disability.

An effective date earlier than April 6, 1993 for the grant of a
separate 10 percent rating for instability in the left knee is
denied.

MARY GALLAGHER 
Member, Board of Veterans' Appeals



